Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                February 04, 2015

The Court of Appeals hereby passes the following order:

A15D0239. JOHNSON et al. v. JAMES.

      As the application in the above-styled case has been denied, the emergency
motion filed with the application is hereby denied as moot.

                                      Court of Appeals of the State of Georgia
                                                                           02/04/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.